Citation Nr: 1039347	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-19 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to nonservice-connected death pension benefits.  

2.  Entitlement to accrued benefits.  

3.  Entitlement to burial benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active military service from June 1957 to 
December 1957 and from January 1959 to December 1960.  He died in 
September 2005.  The appellant is the widow of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Philadelphia, Pennsylvania, which denied entitlement to 
nonservice-connected pension benefits and accrued benefits.   

In a December 2006 rating determination, the RO denied 
entitlement to a burial allowance.  Later that month, the 
appellant filed a notice of disagreement with the denial.  To 
date, there has been no statement of the case issued with regard 
to this matter.

The Board also notes that in his August 2010 written argument, 
the appellant's representative indicated that the issue of 
entitlement to service connection for the cause of the Veteran's 
death was also before the Board.  A review of the record reveals 
that the RO denied service connection for the cause of the 
Veteran's death in August 2007, with the appellant being notified 
of this decision in October 2007.  Following notification of the 
decision, there was no notice of disagreement received.  As the 
issue has not been perfected for appeal, it is not properly 
before the Board and will not be addressed in this decision.  

The issue of entitlement to burial benefits is remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on her 
part.  


FINDINGS OF FACT

1.  The Veteran had active military service from June 1957 to 
December 1957 and from January 1959 to December 1960.  

2.  The Veteran did not serve in the active military, naval, or 
air service during a period of war.

3.  The Veteran was not disabled from an injury or disease during 
active service.

4.  At the time of his death, the Veteran did not have a pending 
claim for VA benefits.


CONCLUSIONS OF LAW

1.  The Veteran's service does not meet the basic eligibility 
requirements for VA nonservice-connected death pension benefits.  
38 U.S.C.A. §§ 101, 1501, 1521 (West 2002); 38 C.F.R. §§ 3.2, 
3.3, 3.203, 3.314 (2009).

2.  Entitlement to accrued benefits is not warranted as a matter 
of law.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2010); 
38 C.F.R. § 3.1000(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Nonservice-Connected Death Pension Benefits

The appellant seeks nonservice-connected death pension benefits 
based on her deceased husband's military service.  In order to 
qualify for the benefits sought, the appellant must establish 
that her deceased husband had qualifying service.  Controlling 
statutory law provides that only certain military service is 
considered qualifying service for such benefits.  The appellant 
claims VA benefits as the surviving spouse of a veteran.

The law authorizes the payment of non-service connected 
disability pension to a veteran of a war who has the requisite 
service and who is permanently and totally disabled.  38 U.S.C.A. 
§§ 1502, 1521.  The Secretary shall pay pension for non-service 
connected disability or death for service to the surviving spouse 
of each veteran of a period of war who met the service 
requirements prescribed in 38 U.S.C.A. § 1521(j) or who at the 
time of death was receiving (or entitled to receive) compensation 
or retirement pay for a service connected disability.  
38 U.S.C.A. § 1541.  In order to establish basic eligibility for 
VA death pension benefits to the surviving spouse of a veteran, 
the veteran must have had the requisite service.  38 U.S.C.A. 
§ 1541(a); 38 C.F.R. §§ 3.3, 3.314(b).  In pertinent part, 
eligibility for pension may be established by a veteran having 
active service of either (1) 90 days or more during a period of 
war; (2) a period of 90 consecutive days or more when such period 
began or ended during a period of war; (3) or an aggregate of 90 
days or more in two or more separate periods of service during 
more than one war; or (4) served in active military service and 
was discharged or released from such wartime service by reason of 
disability adjudged service-connected, or at time of discharge 
had a service-connected disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for disability.  38 U.S.C.A. § 1521(j); 38 C.F.R. 
§ 3.3(a)(3).

The term "period of war" is currently defined by statute to mean 
the Spanish-American War (from April 21, 1898 to July 4, 1902), 
the Mexican border period (from May 9, 1916 to April 5, 1917), 
World War I (April 6, 1917 to November 11, 1918), World War II 
(December 7, 1941 to December 31, 1946), the Korean conflict 
(June 27, 1950 to January 31, 1955), the Vietnam era (February 
28, 1961 to May 7, 1975 for veterans serving in Vietnam, and from 
August 5, 1964 to May 7, 1975 for all other cases), and the 
Persian Gulf War (from August 2, 1990 and ending on a date yet to 
be prescribed).  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.

In response to a Request for Information, the National Personnel 
Records Center (NPRC) reported that the Veteran had active duty 
from June 9, 1957 to December 8, 1957 and from January 6, 1959 to 
December 19, 1960.  

Official service department records are binding on VA for purpose 
of establishing service in the U.S. Armed Forces.  See 38 C.F.R. 
§ 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The 
service record clearly shows that the Veteran did not have active 
military service during a period of war.  Thus, in this case, the 
Veteran's service does not meet the threshold criteria for basic 
eligibility for nonservice- connected pension benefits.  
38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.  Thus, the appellant does 
not meet the basic eligibility for nonservice-connected death 
pension benefits.

Where the service department records fail to show threshold 
eligibility, the claim lacks legal merit or legal entitlement, 
and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because the Veteran's service did not meet 
the criteria described, the appellant does not meet the basic 
eligibility requirements for nonservice-connected death pension, 
and the claim must be denied based upon a lack of entitlement 
under the law.  38 U.S.C.A. §§ 101, 106(c), 1521(j); 38 C.F.R. 
§§ 3.2, 3.3(a)(3), 3.203; Mason v. Principi, 16 Vet. App. 129, 
132 (2002).

Accrued Benefits

An accrued benefits claim arises after a veteran has died.  
Although a veteran's claim does not survive his death, see Vda de 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain individuals 
may be entitled to accrued benefits under certain conditions.  
Among requirements for accrued benefits are that a claim must be 
filed within one year after the veteran's death.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000.

Applicable law provides that an individual entitled to accrued 
benefits may be paid periodic monetary benefits to which a 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file at the time of his 
death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The Federal Circuit Court has made it clear that, in order to 
support a claim for accrued benefits, the Veteran must have had a 
claim pending at the time of his death for such benefits or else 
be entitled to them under an existing rating or decision.  
38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296 
(Fed. Cir. February 11, 1998).

In this case, the appellant filed her claim in October 2005, 
within one year of the Veteran's death in September 2005.  Her 
claim must be denied, however, because the Veteran did not have a 
claim pending at the time of his death and was not entitled to 
benefits under an existing rating or decision.  Prior to the 
Veteran's death and the appellant's ensuing claim for accrued 
benefits, the most recent VA rating decision was the RO's July 
1984 determination increasing the rating for the Veteran's 
service-connected left wrist disorder from 30 to 50 percent.  The 
Veteran filed no subsequent claim for benefits pending prior to 
his death and no claim was pending at the time of his death.  The 
appellant's claim must therefore be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Duty to Assist and Notify

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

However, where the law, and not the evidence, is dispositive of 
the claim, the above provisions are not applicable.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 
Vet. App. 129 (2002).  As shown above, the Veteran did not have a 
pending claim and he was not entitled to benefits under an 
existing rating or decision at the time of his death.  Likewise, 
the Veteran did not have the requisite service to allow 
nonservice-connected death pension benefits.  Thus, the 
appellant's claims for accrued benefits and nonservice-connected 
pension benefits are precluded by the applicable law and 
regulations, and the VCAA is therefore inapplicable to this 
claim.  


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.

Entitlement to accrued benefits is denied.




REMAND

As it relates to the claim of entitlement to burial benefits, the 
Board notes that in a December 2006 rating determination, the RO 
denied entitlement to burial benefits.  In a statement in support 
of claim received later that month, the appellant indicated her 
disagreement with the denial.  A statement of the case has not 
been issued as it relates to this issue.  The Board is required 
to remand the case for issuance of the statement of the case.  
Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue 
of entitlement to burial benefits.  The 
issue should be certified to the Board only 
if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


